DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

RESPONSE TO ARGUMENTS
Arguments to the Claim Rejections - 35 USC § 112
Applicant’s arguments, see pages 4-5 and 8 of Applicant’s Remarks/Amendments, filed 29 April, 2022, with respect to claims 8-9 and 15 have been fully considered and are persuasive.  The rejections of claims 8-9 and 15 under 35 U.S.C. 112(b) have been withdrawn. 
Applicant's arguments filed 29 April, 2022, at page 8 with respect to the rejections under 35 U.S.C.112(a) and 35 U.S.C. 112(b), have been fully considered but they are not persuasive. 
Applicant asserts “a person having ordinary skill in the art would understand, without the need to apply an inventive effort, that the claimed hydraulic diameter belongs to a dimensional range of millimeters”, and thus, the rejection under 35 U.S.C. 112(a) should be withdrawn. However, the Examiner notes, while the Applicant, has amended to claims to provide a dimension related to the hydraulic diameter, the claims remain rejected under 35 U.S.C. 112(a), as the amendments present new matter. “Matter not present on the filing date of the application in the specification, claims, or drawings that is added after the application filing is usually new matter”, MPEP §608.04(a) and §2163.06. The specification of the claimed invention, as originally filed, fails to set forth any dimensions related to the hydraulic diameter. As such, while a dimension, such as millimeters, would be reasonably associated with a hydraulic diameter based on known principles and equations, such as the equation provided within paragraph 101, within the ordinary skill of the art, the Applicant does not have written description support for the dimensions being millimeters, or any dimensions related to any of the variables associated with the hydraulic diameter, either within the specification of the present invention, as originally filed, or the foreign priority application EP 3722124 A1.  Due to this, the Examiner presents rejections under 35 U.S.C. 112(a), written description, and notes, that the claims are being interpreted for examination purposes to provide recitation without the dimensions of the hydraulic diameter, as such the rejections under 35 U.S.C. 112(a), enablement are further presented herein, due to such interpretation.
With regards to the rejections under 35 U.S.C. 112(b), the Examiner finds Applicant’s remarks with regards to the rejections of claims 3 (noted by Applicant at pages 7-8 of Applicant’s Remarks/Amendments as being objected to, wherein the Non-Final Office Action mailed on 31 January, 2022 sets forth a rejection under 35 U.S.C. 112(b) at page 22) and 4 clarifying to the connection between the sub-region and the plurality of resistor sub-regions. In particular, the sub-region is the region of the heat generation region of the heating plate of which a plurality of electrical resistors are located, wherein the heat generation region comprises a plurality of resistor sub-regions by subdividing the sub-region further. However, such subdivision of the sub-region of the heat generation region to form the plurality of resistor sub-regions, or nexus between the sub-region of the heat generation region and the plurality of resistor sub-regions, is not claimed. In fact, claim 3 merely recites, “wherein the heat generation region comprises a plurality of resistor sub-regions”, such that there is no nexus, as asserted by the Applicant, between the sub-region and the plurality or resistor sub-regions. It is advised that Applicant amend the claim to incorporate such claim language to clarify the metes and bounds of claim 3, and subsequently, dependent claim 4. As such, the rejection of claim 3, and claim 4, is maintained herein.
With regards to the rejections under 35 U.S.C. 112(b), the Examiner finds Applicant’s remarks with regards to the rejections of claims 7, unpersuasive. Applicant has not addressed the rejection of claim 7 for using “the attachment”, when there is no antecedent basis for the claim limitation.  As such, the rejection of claim 7 is maintained herein.

Arguments to the Claim Rejections - 35 USC § 102
Applicant's arguments filed 29 April, 2022, at page 8, with respect to the rejections under 35 U.S.C.102(a)(1) as being anticipated by NAKAGAWA, have been fully considered but they are not persuasive. 
Applicant alleges NAKAGAWA fails to describe features of claims 2 and 10, now incorporated within independent claim 1. Applicant, particularly, alleges that NAKAGAWA does not disclose the electrical resistor and material of the dissipating elements. The Examiner is not persuaded to such allegations. NAKAGAWA, as previously cited in the Non-Final Office Action mailed on 31 January, 2022, provided the heat generation region comprised of at least one electric resistor, in particular the electrodes of a PTC heater.  It is known within the art that the electrodes of a PTC heater are electrical resistors. As evidence of such, the Examiner presents evidence from LOKAR (US 4,972,067 – published 20 November, 1990), which teaches the construction of a PTC heater (col.1, lines 6-9). LOKAR teaches wherein the PTC heater includes electrodes (30,32), which are low electrical resistance current conducting electrodes (col.2, lines 61-63). These electrodes provide the energization to the PTC elements of the PTC heater. As such, the electrodes, identified within the rejection of claim 2 of the Non-Final Office Action mailed on 31 January, 2022 at page 25, are electrical resistors. In view of this, NAKAGAWA discloses the elements of claim 2, now incorporated by amendment into rejected claim 1. Second, NAKAGAWA discloses wherein the plurality of dissipating elements are made of aluminum, as noted at page 26 of the Non-Final Office Action mailed on 31 January, 2022. In particular, paragraph 36 of NAKAGAWA discloses the upper heat transfer box, i.e., 30, which was identified as being the at least one heating plate at page 24 of the same Non-Final Office Action, includes parallel groove-shaped circulating channels, i.e., 33, which are delineated by numerous fins, i.e., 33a, which were identified as being the plurality of dissipating elements at page 24 of the same Non-Final Office Action.  These fins are structures of the upper heat transfer box, as disclosed by paragraph 36, and as shown in figure 4(cited at least at page 24 of the same Non-Final Office Action) apart of the same material of the remainder of the heating plate, i.e., 30. As such, paragraph 36 of NAKAGAWA provides wherein the upper heat transfer box is formed of aluminum alloy. Therefore, in view of the above construction of the fins, i.e., 33a, being structures of the upper heat transfer box, it is found that NAKAGAWA discloses wherein the plurality of dissipating elements are made of aluminum. For these reasons, the Examiner is not persuaded to Applicant’s arguments, as NAKAGAWA discloses “each and every element as set forth in the claim…either expressly or inherently”. Verdegaal Bros. v. Union Oil Co. of California, 814 F.2d 628, 631, 2 USPQ2d 1051, 1053 (Fed. Cir. 1987). See MPEP §2131 and §2131.01 - III.

Applicant's arguments filed 29 April, 2022, at page 9, with respect to the rejections under 35 U.S.C.102(a)(1) as being anticipated by KOMINAMI, have been fully considered but they are not persuasive. 
Applicant alleges KOMINAMI, similarly to NAKAGAWA, discloses PTC heaters which are independent elements which heat the required area. Applicant alleges the heating identified by the present application achieves “thick film” heating, and the heating provided by the present invention, in combination with the dissipating elements provides better and higher dissipation of the heat of the claimed device than that disclosed by KOMINAMI. The Examiner is not persuaded to such allegations. KOMINAMI, as previously cited in the Non-Final Office Action mailed on 31 January, 2022, provided the heat generation region comprised of at least one electric resistor, citing the PTC heater(see Non-Final Office Action at page 27).  It is known within the art that the PTC heater includes electrodes which are electrical resistors. Again, as evidence of such, the Examiner presents evidence from LOKAR (US 4,972,067 – published 20 November, 1990), which teaches the construction of a PTC heater (col.1, lines 6-9). LOKAR teaches wherein the PTC heater includes electrodes (30,32), which are low electrical resistance current conducting electrodes (col.2, lines 61-63). These electrodes provide the energization to the PTC elements of the PTC heater. As such, the PTC heater, identified within the Non-Final Office Action mailed on 31 January, 2022 at page 27, are electrical resistors. In view of this, KOMINAMI discloses the elements of claim 2, now incorporated by amendment into rejected claim 1, of the heat generation region comprising at least one electrical resistor. Second, KOMINAMI discloses wherein the plurality of dissipating elements, noted at being fins 23 at page 27 of the Non-Final Office Action mailed on 31 January, 2022, are made of aluminum (par. 63 of KOMINAMI, which was cited in the rejection of claim 1 under 35 U.S.C. 102(a)(1) at page 27 of the same Non-Final Office Action). For these reasons, the Examiner is not persuaded to Applicant’s arguments, as KOMINAMI discloses “each and every element as set forth in the claim…either expressly or inherently”. Verdegaal Bros. v. Union Oil Co. of California, 814 F.2d 628, 631, 2 USPQ2d 1051, 1053 (Fed. Cir. 1987). See MPEP §2131 and §2131.01 - III.

Applicant's arguments filed 29 April, 2022, at pages 8-10, with respect to the rejections under 35 U.S.C.102(a)(1), have been fully considered but they are not persuasive. 
Applicant does not particularly cite NAKAGAWA or KOMINAMI with regards to the allegations set forth at pages 8-10, but nonetheless will be address with regards to both. Applicant asserts the configuration in the text of the application, as filed, provides the at least one electrical resistor in the heat generation region which is insulated from the fluid. Specifically, the electrical resistor is at the first side “is completely separated from the fluid” with the dissipating elements being in contacted with the mentioned fluid and able to dissipate heat form the device. Applicant asserts aluminum dissipating devices allows to obtain higher dissipation of heat of the device. Lastly, Applicant asserts, the claimed invention “achieves a heating identified as “thick film”, “provides a better and higher dissipation of the heat of the claimed device”, “locates the heat source with an intermediate element, thus causing a heat diffusion within the intermediate material, thus reducing the temperatures peaks” and “allows to obtain a higher dissipation of heat of the device”. For these reasons, Applicant concludes “a person having ordinary skill in the art would find in the cited documents no hint towards the claimed solution, according to the configuration of the at least one resistor with reference to the configuration of different elements of the device, along with the configuration (material) of the dissipating elements”, such that the claimed invention is patentable over the prior art. 
First, applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., complete separation of the electrical resistor and fluid) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). See MPEP §2111.01 – II. The Examiner notes the claims require the chassis, comprising the separating plate, is fixed with the heating plate. The heating plate has at a first side, comprised of a heat generation region, with a chamber for the thermal fluid being at the second side of the heating plate, to establish the chamber being between the separating plate of the chassis and the second side of the heating plate. Further the second side of the heating plate includes a plurality of dissipating elements. It is evident that the heat generation region, comprising the at least one electrical resistor, is provided along the first side and the thermal fluid is provided along the second side. However, the claims do not require “complete separation”. The Examiner notes, however, that the prior art of NAKAGAWA and KOMINAMI disclose such configuration, and complete separation argued.  See annotated figure 4 of NAKAGAWA, in view of paragraph 30-31 of NAKAGAWA which provides the combination of elements 20, 21, and 30, are provided to be joined in a fluid-tight manner, such that the location of the fluid interior to the chamber is completely separate from the heat generation region at the opposite side of the heating plate.  See figures 6 and 10 of KOMINAMI, in view of paragraph 64 which provides the tubes, 14, forming the interior chamber therein through brazing the upper and lower plate, 22A and 22B, together, such that the location of the fluid interior to the chamber is completely separate from the heat generation region at the opposite side of the heating plate.


    PNG
    media_image1.png
    881
    1814
    media_image1.png
    Greyscale

Annotated Figure 4 of NAKAGAWA

    PNG
    media_image2.png
    1074
    1011
    media_image2.png
    Greyscale

Annotated Figure 6 of KOMINAMI

    PNG
    media_image3.png
    812
    1281
    media_image3.png
    Greyscale

Annotated Figure 10 of KOMINAMI
Second, as addressed above, the Examiner has cited wherein NAKAGAWA and KOMINAMI each provide the plurality of heat dissipating elements being made of aluminum. As such, the Examiner is not persuaded to the patentability of the claims with regards to  the material configuration of the plurality of dissipating elements, as such configuration is known within the art, as evidenced by NAKAGAWA and KOMINAMI.
Lastly, in response to applicant's argument that the device “achieves a heating identified as “thick film”, “provides a better and higher dissipation of the heat of the claimed device”, “locates the heat source with an intermediate element, thus causing a heat diffusion within the intermediate material, thus reducing the temperatures peaks” and “allows to obtain a higher dissipation of heat of the device”, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). See MPEP§2131 and §2114 – II.
As such, the Examiner maintains the rejections, under 35 U.S.C. 102, of the claimed invention by the anticipation of NAKAGAWA and KOMINAMI. 

RESPONSE TO AMENDMENT
This Final Office Action is in response to Applicant’s Remarks/Amendments filed on 29 April, 2022. The amendments have been entered.

Disposition of Claims
Claims 2, 3-9 and 12-15 are pending.
Claims 2 and 10-11 have been cancelled.

Drawings
The drawings were received on 29 April, 2022.  These drawings are accepted. The objections to the drawings set forth at pages 2-3 of the Non-Final Office Action mailed on 31 January, 2022 are withdrawn.  No new matter has been entered or presented with these amendments.
The Examiner notes Applicant has clarified, for the record, the representation of a sectional cut of the fins, i.e, curved lines at two ends of the fins, 1.3, such that the fins are to extend beyond the shown section of figure 7. 

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the recitation of implied phrases remains present. Applicant states at page 7 of the Applicant’s Remarks/Amendments the implied phrases have been removed, and that “the abstract is amended as suggested in the Action”. The Examiner fails to see any corrections regarding the implied phrases. As noted in the Non-Final Office Action ag pages 3-4, and herein, “It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.”. See above. As such the abstract should be corrected to remove the recitations of “The present invention relates to” and “The present invention is characterized by”. Correction is required.  See MPEP § 608.01(b). 

Claim Objections
The objections to the claims set forth at pages 4-5 of the Non-Final Office Action mailed on 31 January, 2022 are withdrawn.  No new matter has been entered or presented with these amendments.
The Examiner notes that Applicant addressed claim 3 as being objected to. Claims 3 was rejected under 35 U.S.C. 112(b) at page 22 of the Non-Final Office Action mailed on 31 January, 2022. The Examiner addresses the arguments in the RESPONSE TO ARGUMENTS section herein, and presents the same rejection under 35 U.S.C. 112(b) for the reasons provided herein.

Claim Interpretation
Claims 1, 7, 12, and 15 recite “dissipating elements”, which were noted in the Non-Final Office Action mailed on 31 January, 2022, at pages 5-8, as invoking claim interpretation under 35 U.S.C. 112(f). These claims remain interpreted as set forth within the above-referenced Office Action, as the claim limitations pass the three-prong test as set forth within MPEP §2181-I.
Further, the recitation of “means of at least one corrugated folded sheet attached to the heating plate” in claim 6 and “means of brazing” in claim 7, are not being interpreted as invoking claim interpretation under 35 U.S.C. 112(f), as set forth in the Non-Final Office Action mailed on 31 January, 2022, at pages 5-8.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 12-14 have been amended to include dimensions, i.e., millimeters, associated with the claimed hydraulic diameter range. As noted above, the specification fails to set forth any dimensions of the hydraulic diameter, and/or the variables which are used to achieve the hydraulic diameter. “Matter not present on the filing date of the application in the specification, claims, or drawings that is added after the application filing is usually new matter”, MPEP §608.04(a) and §2163.06. Therefore, claims 12-14 contain subject matter not described in the specification, so as to reasonably convey to one skill in the relevant art that the inventor, or joint inventor, had possession of the claimed invention as the time the invention was effectively filed. For examination purpose, it is being construed the hydraulic diameter is provided without a dimension. As such, a subsequent rejection under 35 U.S.C. 112(a), enablement is provided, in view of such interpretation that is supported by the originally filed disclosure of the present invention.
Claims 13-14 are further rejected due to dependency from rejected claim 12, under the same statute.

Claims 12-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Any analysis of whether a particular claim is supported by the disclosure in an application requires a determination of whether that disclosure, when filed, contained sufficient information regarding the subject matter of the claims as to enable one skilled in the pertinent art to make and use the claimed invention. The standard for determining whether the specification meets the enablement requirement was cast in the Supreme Court decision of Minerals Separation Ltd. v. Hyde, 242 U.S. 261, 270 (1916) which postured the question: is the experimentation needed to practice the invention undue or unreasonable? That standard is still the one to be applied. In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988). Accordingly, even though the statute does not use the term "undue experimentation," it has been interpreted to require that the claimed invention be enabled so that any person skilled in the art can make and use the invention without undue experimentation. In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988). See also United States v. Telectronics, Inc., 857 F.2d 778, 785, 8 USPQ2d 1217, 1223 (Fed. Cir. 1988).
There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue." These factors include, but are not limited to:  
(A) The breadth of the claims;  
(B) The nature of the invention;  
(C) The state of the prior art;  
(D) The level of one of ordinary skill;  
(E) The level of predictability in the art;  
(F) The amount of direction provided by the inventor;  
(G) The existence of working examples; and  
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.

In particular, claim 12 recites,
“12. The heating device according to claim 1,wherein the channels defined by the plurality of dissipating elements inside the chamber have a hydraulic diameter                         
                            
                                
                                    ∅
                                
                                
                                    h
                                
                            
                        
                    , defined as the variable                         
                            
                                
                                    ∅
                                
                                
                                    h
                                
                            
                            =
                            
                                
                                    4
                                    A
                                
                                
                                    p
                                
                            
                        
                    , with A being the transverse area of the channel and p is the perimeter of said channel, in the range of [1.5-5].”
This claim limitation lack enablement because the disclosure does not adequately enable the full scope of the claimed invention, and would require one having ordinary skill within the art to perform undue or unreasonable experimentation to make and/or use the invention. See MPEP §2164.01, 2164.04, 2164.06. The Examiner provides the following analysis to the above respective Wands factors:
(A) The relevant concern of the breadth of the claims is whether the scope of enablement provided to one skilled in the art by the disclosure is commensurate with the scope of protection sought by the claims. See MPEP §2164.08. In this case, the claims provide the same scope within the specification as with the claims. See the Specification at paragraphs 38-40.
(B) The nature of the invention relates to the subject matter to which the claimed invention pertains, and is used to determine the state of the art and the level of skill possessed by one of ordinary skill in the art. See MPEP §2164.05(a). It has been determined that the claim relates to a design characteristic within a heat exchanging device, i.e., a heating device, wherein thermal energy is transferred between a thermal fluid and a heating plate.
(C) The state of the prior art is what one of ordinary skill in the art would have known, at the time the application was filed, about the subject matter to which the claimed invention pertains. See MPEP §2164.05(a). The claimed function of hydraulic diameter is well-known and old within the art. However, the hydraulic diameter has units associated therewith.  As claimed, the hydraulic diameter is provided with a dimensionless range, of which is not known within the ordinary skill within the art nor, based on the claimed function would it be evident how such a dimensionless value is obtained. Area is given as                         
                            [
                            u
                            n
                            i
                            
                                
                                    t
                                    ]
                                
                                
                                    2
                                
                            
                        
                    ,while a perimeter is given as                         
                            [
                            u
                            n
                            i
                            t
                            ]
                        
                    . For example, the area of a rectangle is given by length by width, yielding                         
                            [
                            u
                            n
                            i
                            
                                
                                    t
                                    ]
                                
                                
                                    2
                                
                            
                        
                    ,while the perimeter of the rectangle is given by adding length with length with width with width,                         
                            [
                            u
                            n
                            i
                            t
                            ]
                        
                    . In view of this, and in view of known principles of dividing exponents related to the same unit of measure, the hydraulic diameter would be associated with the dimension                         
                            
                                
                                    u
                                    n
                                    i
                                    t
                                
                            
                            .
                        
                     Due to this, one having ordinary skill within the art would not be apprised of how the hydraulic diameter could be obtained without a dimension associated therewith, as claimed.
 (D) The relative skill of those in the art refers to the skill of those in the art in relation to the subject matter to which the claimed invention pertains at the time the application was filed. See MPEP 2164.05(b). It is further noted “ [t]he person of ordinary skill in the art is a hypothetical person who is presumed to have known the relevant art at the time of the invention. Factors that may be considered in determining the level of ordinary skill in the art may include: (A) "type of problems encountered in the art;" (B) "prior art solutions to those problems;" (C) "rapidity with which innovations are made;" (D) "sophistication of the technology; and" (E) "educational level of active workers in the field.” MPEP §2141.03 – I. Hypothetically, a person having ordinary skill within the art could be an engineer with sufficient skill or experience related to fluid dynamics and heat exchanger design or any other person with the appropriate amount of skill and experience related to fluid dynamics and heat exchanger design.
(E) If one ordinarily skilled in the art can readily anticipate the effect of a change within the subject matter to which the claimed invention pertains, then there is predictability in the art. See MPEP§2164.03. With regards to a change in the calculation of hydraulic diameter, and achieving a dimensionless value of hydraulic diameter from the give equation and well-known and old methods of determining the hydraulic diameter, one having ordinary skill would not understand or readily anticipate the effect of change within the subject matter claimed. Due to this, the art is not predictable with regards to the claimed hydraulic diameter and dimensionless range achieved from the claimed hydraulic diameter.
(F) The amount of guidance or direction needed to enable the invention is inversely related to the amount of knowledge in the state of the art as well as the predictability in the art. In particular, the more that is known in the prior art about the nature of the invention, how to make and use, and the more predictable the art, the less information needs to be explicitly stated in the specification. In contrast, if little is known in the prior art about the nature of the invention and the art is unpredictable, the specification would need more detail as to how to make and use the invention in order to be enabling. See MPEP §2164.03. The application gives guidance by providing the claimed hydraulic diameter equation. However, the application gives no guidance on how to achieve a dimensionless value for the hydraulic diameter, when the claimed equation would result in a dimension associated with the hydraulic diameter.
(G) Compliance with the enablement requirement does not turn on whether an example is disclosed, as an example may be “working” or “prophetic.” Lack of a working example, however, is a factor to be considered, especially in a case involving an unpredictable and undeveloped art. But because only an enabling disclosure is required, applicant need not describe all actual embodiments. See MPEP §2164.02. The prior art has working examples of hydraulic diameter calculations with regards to heat transfer devices, but does not have a working example with respect to the calculating a dimensionless hydraulic diameter, or range of a dimensionless hydraulic diameter, as presently claimed.
(H) Time, expense and difficulty are merely factors in this consideration and are not controlling, when determining the quantity of experimentation needed. The test is not merely quantitative; however, a considerable amount of experimentation is permissible if: it is merely routine, or the specification of the present invention provides a reasonable amount of direction or guidance for experimentation. As provided above, the specification has not provided any reasonable amount of direction or guidance for determining a dimensionless range of the hydraulic diameter as claimed. Due to this, the quantity of experimentation would be substantial as the specification does not give a reasonable amount of direction or guidance to those having ordinary skill within the art to arrive at the claimed invention.
After consideration of the Wands factors, one having ordinary skill within the art would not be able to make and use the claimed invention without exercising undue experimentation; therefore, the claimed invention is not enabled.

In particular, claim 13 recites,
“13. The heating device according to claim 12, wherein the hydraulic diameter                         
                            
                                
                                    ∅
                                
                                
                                    h
                                
                            
                        
                    , is in the range of [1.5-4].”
This claim limitation lack enablement because the disclosure does not adequately enable the full scope of the claimed invention, and would require one having ordinary skill within the art to perform undue or unreasonable experimentation to make and/or use the invention. See MPEP §2164.01, 2164.04, 2164.06. The Examiner provides the following analysis to the above respective Wands factors:
(A) The relevant concern of the breadth of the claims is whether the scope of enablement provided to one skilled in the art by the disclosure is commensurate with the scope of protection sought by the claims. See MPEP §2164.08. In this case, the claims provide the same scope within the specification as with the claims. See the Specification at paragraphs 38-40.
(B) The nature of the invention relates to the subject matter to which the claimed invention pertains, and is used to determine the state of the art and the level of skill possessed by one of ordinary skill in the art. See MPEP §2164.05(a). It has been determined that the claim relates to a design characteristic within a heat exchanging device, i.e., a heating device, wherein thermal energy is transferred between a thermal fluid and a heating plate.
(C) The state of the prior art is what one of ordinary skill in the art would have known, at the time the application was filed, about the subject matter to which the claimed invention pertains. See MPEP §2164.05(a). The claimed function of hydraulic diameter is well-known and old within the art. However, the hydraulic diameter has units associated therewith.  As claimed, the hydraulic diameter is provided with a dimensionless range, of which is not known within the ordinary skill within the art nor, based on the claimed function would it be evident how such a dimensionless value is obtained. Area is given as                         
                            [
                            u
                            n
                            i
                            
                                
                                    t
                                    ]
                                
                                
                                    2
                                
                            
                        
                    ,while a perimeter is given as                         
                            [
                            u
                            n
                            i
                            t
                            ]
                        
                    . For example, the area of a rectangle is given by length by width, yielding                         
                            [
                            u
                            n
                            i
                            
                                
                                    t
                                    ]
                                
                                
                                    2
                                
                            
                        
                    ,while the perimeter of the rectangle is given by adding length with length with width with width,                         
                            [
                            u
                            n
                            i
                            t
                            ]
                        
                    . In view of this, and in view of known principles of dividing exponents related to the same unit of measure, the hydraulic diameter would be associated with the dimension                         
                            
                                
                                    u
                                    n
                                    i
                                    t
                                
                            
                            .
                        
                     Due to this, one having ordinary skill within the art would not be apprised of how the hydraulic diameter could be obtained without a dimension associated therewith, as claimed.
 (D) The relative skill of those in the art refers to the skill of those in the art in relation to the subject matter to which the claimed invention pertains at the time the application was filed. See MPEP 2164.05(b). It is further noted “ [t]he person of ordinary skill in the art is a hypothetical person who is presumed to have known the relevant art at the time of the invention. Factors that may be considered in determining the level of ordinary skill in the art may include: (A) "type of problems encountered in the art;" (B) "prior art solutions to those problems;" (C) "rapidity with which innovations are made;" (D) "sophistication of the technology; and" (E) "educational level of active workers in the field.” MPEP §2141.03 – I. Hypothetically, a person having ordinary skill within the art could be an engineer with sufficient skill or experience related to fluid dynamics and heat exchanger design or any other person with the appropriate amount of skill and experience related to fluid dynamics and heat exchanger design.
(E) If one ordinarily skilled in the art can readily anticipate the effect of a change within the subject matter to which the claimed invention pertains, then there is predictability in the art. See MPEP§2164.03. With regards to a change in the calculation of hydraulic diameter, and achieving a dimensionless value of hydraulic diameter from the give equation and well-known and old methods of determining the hydraulic diameter, one having ordinary skill would not understand or readily anticipate the effect of change within the subject matter claimed. Due to this, the art is not predictable with regards to the claimed hydraulic diameter and dimensionless range achieved from the claimed hydraulic diameter.
(F) The amount of guidance or direction needed to enable the invention is inversely related to the amount of knowledge in the state of the art as well as the predictability in the art. In particular, the more that is known in the prior art about the nature of the invention, how to make and use, and the more predictable the art, the less information needs to be explicitly stated in the specification. In contrast, if little is known in the prior art about the nature of the invention and the art is unpredictable, the specification would need more detail as to how to make and use the invention in order to be enabling. See MPEP §2164.03. The application gives guidance by providing the claimed hydraulic diameter equation. However, the application gives no guidance on how to achieve a dimensionless value for the hydraulic diameter, when the claimed equation would result in a dimension associated with the hydraulic diameter.
(G) Compliance with the enablement requirement does not turn on whether an example is disclosed, as an example may be “working” or “prophetic.” Lack of a working example, however, is a factor to be considered, especially in a case involving an unpredictable and undeveloped art. But because only an enabling disclosure is required, applicant need not describe all actual embodiments. See MPEP §2164.02. The prior art has working examples of hydraulic diameter calculations with regards to heat transfer devices, but does not have a working example with respect to the calculating a dimensionless hydraulic diameter, or range of a dimensionless hydraulic diameter, as presently claimed.
(H) Time, expense and difficulty are merely factors in this consideration and are not controlling, when determining the quantity of experimentation needed. The test is not merely quantitative; however, a considerable amount of experimentation is permissible if: it is merely routine, or the specification of the present invention provides a reasonable amount of direction or guidance for experimentation. As provided above, the specification has not provided any reasonable amount of direction or guidance for determining a dimensionless range of the hydraulic diameter as claimed. Due to this, the quantity of experimentation would be substantial as the specification does not give a reasonable amount of direction or guidance to those having ordinary skill within the art to arrive at the claimed invention.
After consideration of the Wands factors, one having ordinary skill within the art would not be able to make and use the claimed invention without exercising undue experimentation; therefore, the claimed invention is not enabled.

In particular, claim 14 recites,
“14. The heating device according to claim 12, wherein the hydraulic diameter                         
                            
                                
                                    ∅
                                
                                
                                    h
                                
                            
                        
                    , is in the range of [2-4].”
This claim limitation lack enablement because the disclosure does not adequately enable the full scope of the claimed invention, and would require one having ordinary skill within the art to perform undue or unreasonable experimentation to make and/or use the invention. See MPEP §2164.01, 2164.04, 2164.06. The Examiner provides the following analysis to the above respective Wands factors:
(A) The relevant concern of the breadth of the claims is whether the scope of enablement provided to one skilled in the art by the disclosure is commensurate with the scope of protection sought by the claims. See MPEP §2164.08. In this case, the claims provide the same scope within the specification as with the claims. See the Specification at paragraphs 38-40.
(B) The nature of the invention relates to the subject matter to which the claimed invention pertains, and is used to determine the state of the art and the level of skill possessed by one of ordinary skill in the art. See MPEP §2164.05(a). It has been determined that the claim relates to a design characteristic within a heat exchanging device, i.e., a heating device, wherein thermal energy is transferred between a thermal fluid and a heating plate.
(C) The state of the prior art is what one of ordinary skill in the art would have known, at the time the application was filed, about the subject matter to which the claimed invention pertains. See MPEP §2164.05(a). The claimed function of hydraulic diameter is well-known and old within the art. However, the hydraulic diameter has units associated therewith.  As claimed, the hydraulic diameter is provided with a dimensionless range, of which is not known within the ordinary skill within the art nor, based on the claimed function would it be evident how such a dimensionless value is obtained. Area is given as                         
                            [
                            u
                            n
                            i
                            
                                
                                    t
                                    ]
                                
                                
                                    2
                                
                            
                        
                    ,while a perimeter is given as                         
                            [
                            u
                            n
                            i
                            t
                            ]
                        
                    . For example, the area of a rectangle is given by length by width, yielding                         
                            [
                            u
                            n
                            i
                            
                                
                                    t
                                    ]
                                
                                
                                    2
                                
                            
                        
                    ,while the perimeter of the rectangle is given by adding length with length with width with width,                         
                            [
                            u
                            n
                            i
                            t
                            ]
                        
                    . In view of this, and in view of known principles of dividing exponents related to the same unit of measure, the hydraulic diameter would be associated with the dimension                         
                            
                                
                                    u
                                    n
                                    i
                                    t
                                
                            
                            .
                        
                     Due to this, one having ordinary skill within the art would not be apprised of how the hydraulic diameter could be obtained without a dimension associated therewith, as claimed.
 (D) The relative skill of those in the art refers to the skill of those in the art in relation to the subject matter to which the claimed invention pertains at the time the application was filed. See MPEP 2164.05(b). It is further noted “ [t]he person of ordinary skill in the art is a hypothetical person who is presumed to have known the relevant art at the time of the invention. Factors that may be considered in determining the level of ordinary skill in the art may include: (A) "type of problems encountered in the art;" (B) "prior art solutions to those problems;" (C) "rapidity with which innovations are made;" (D) "sophistication of the technology; and" (E) "educational level of active workers in the field.” MPEP §2141.03 – I. Hypothetically, a person having ordinary skill within the art could be an engineer with sufficient skill or experience related to fluid dynamics and heat exchanger design or any other person with the appropriate amount of skill and experience related to fluid dynamics and heat exchanger design.
(E) If one ordinarily skilled in the art can readily anticipate the effect of a change within the subject matter to which the claimed invention pertains, then there is predictability in the art. See MPEP§2164.03. With regards to a change in the calculation of hydraulic diameter, and achieving a dimensionless value of hydraulic diameter from the give equation and well-known and old methods of determining the hydraulic diameter, one having ordinary skill would not understand or readily anticipate the effect of change within the subject matter claimed. Due to this, the art is not predictable with regards to the claimed hydraulic diameter and dimensionless range achieved from the claimed hydraulic diameter.
(F) The amount of guidance or direction needed to enable the invention is inversely related to the amount of knowledge in the state of the art as well as the predictability in the art. In particular, the more that is known in the prior art about the nature of the invention, how to make and use, and the more predictable the art, the less information needs to be explicitly stated in the specification. In contrast, if little is known in the prior art about the nature of the invention and the art is unpredictable, the specification would need more detail as to how to make and use the invention in order to be enabling. See MPEP §2164.03. The application gives guidance by providing the claimed hydraulic diameter equation. However, the application gives no guidance on how to achieve a dimensionless value for the hydraulic diameter, when the claimed equation would result in a dimension associated with the hydraulic diameter.
(G) Compliance with the enablement requirement does not turn on whether an example is disclosed, as an example may be “working” or “prophetic.” Lack of a working example, however, is a factor to be considered, especially in a case involving an unpredictable and undeveloped art. But because only an enabling disclosure is required, applicant need not describe all actual embodiments. See MPEP §2164.02. The prior art has working examples of hydraulic diameter calculations with regards to heat transfer devices, but does not have a working example with respect to the calculating a dimensionless hydraulic diameter, or range of a dimensionless hydraulic diameter, as presently claimed.
(H) Time, expense and difficulty are merely factors in this consideration and are not controlling, when determining the quantity of experimentation needed. The test is not merely quantitative; however, a considerable amount of experimentation is permissible if: it is merely routine, or the specification of the present invention provides a reasonable amount of direction or guidance for experimentation. As provided above, the specification has not provided any reasonable amount of direction or guidance for determining a dimensionless range of the hydraulic diameter as claimed. Due to this, the quantity of experimentation would be substantial as the specification does not give a reasonable amount of direction or guidance to those having ordinary skill within the art to arrive at the claimed invention.
After consideration of the Wands factors, one having ordinary skill within the art would not be able to make and use the claimed invention without exercising undue experimentation; therefore, the claimed invention is not enabled.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites, “the heat generation region comprises a sub-region formed by a plurality of electrical resistors” and wherein the heat generation region comprises a plurality of resistor sub-regions”, which renders the claim indefinite. In particular, it is unclear the delineation between the “sub-regions form by the plurality of electrical resistors” and “a plurality of resistor sub-regions”. Applicant has clarified for the record the sub-region being the region of which the plurality of electrical resistors reside, and the locations of the individual electrical resistors within the sub-region is the resistor sub-region. Thus, for examination purposes, it is being construed as such, but as noted above, the nexus between the sub-region and the plurality of resistor sub-regions should be incorporated into the claim.
All dependent claims, i.e., claim 4 from claim 3, are indefinite for their dependency on an indefinite claim.
Claim 7 recites the limitation "the attachment" in line 1.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, it is being construed the claim is directed to an attachment.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-5, 8, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by NAKAGAWA (EP 2562016 A1 – published in English on 27 February, 2013, and supplied on the IDS submitted on 8 July, 2020 by the Applicant).
As to claim 1, NAKAGAWA discloses a heating device (10) for use thereof in a vehicle and configured for heating a thermal fluid (par. 23), the heating device comprising (figure 4):
a chassis (20) comprising a separating plate (element 20 is a plate, as shown at least in figures 3-5);
an inlet port (31) for entry of the thermal fluid (par. 37);
an outlet port (32) for the exit of the thermal fluid wherein the inlet port is in fluid communication with the outlet port through a chamber (33; par. 34; par. 37); and
at least one heating plate (30) fixed to the chassis (par. 31-32) comprising on a first side a heat generation region (location of 38, which is in contact with PTC heater, 40; par. 32), and on a second side, opposite the first side,
wherein the chamber for the thermal fluid (33) is defined between the separating plate and the second side of the heating plate (see annotated figure 4 of NAKAGAWA, above, in view of the designations of the separating plate and the second side of the heating plate),
wherein the heat generation region comprises at least one electrical resistor (40 – PTC heater, which includes PTC elements 41a-41c, in particular the electrodes; figure 4),
wherein the heating device further comprises a plurality of dissipating elements (33a) with these dissipating elements being on the second side(figure 4) and positioned in correspondence and in thermal communication with at least one part of the heat generation region (thermal communication through conduction through plate from contact with heat generation region on first side), and
wherein the plurality of dissipating elements are made of aluminum (par. 36).

As to claim 3, NAKAGAWA discloses wherein the heat generation region(location of 38, which is in contact with PTC heater, 40) comprises a sub-region(position of the PTC elements, 41a-41c, in particular the electrodes, corresponding with the region of the heat generation region, as shown in figure 4, figure 7, and figure 8) formed by a plurality of electrical resistors(41a-41c, in particular the electrodes) configured as plurality of longitudinal bands distributed in parallel (par. 44; figures 1, 7, and 8) and interconnected with one another in parallel (par. 44; figures 1, 7,and 8), and wherein the heat generation region comprises a plurality of resistor sub-regions (position of the PTC elements, 41a-41c,in particular the electrodes, corresponding with distinct regions of the sub-region of the heat generation region, as shown in figure 4, figure 7, and figure 8).

As to claim 4, NAKAGAWA discloses wherein each resistor sub-region(position of the PTC elements, 41a-41c, in particular the electrodes, corresponding with distinct regions of the heat generation region, as shown in figure 4, figure 7, and figure 8) has an independent power supply (par. 44).

As to claim 5, NAKAGAWA discloses wherein the plurality of dissipating elements comprise fins (33a) distributed according to a main direction (figure 4, wherein the fins extend into and out of the page, and figure 3 which shows the longitudinal extension along the same direction as figure 4).

As to claim 8, NAKAGAWA discloses wherein the heating plate comprises:
a substrate (38) being formed of as a flat plate ( par. 43), wherein on the first side where the heat generation region is located, the heating device comprises at least one layer of dielectric material (non-compressible insulating layer; par. 44), located on the substrate (figure 4);
one or more electrical resistors located on the layer of dielectric material (par. 44); and
a protective layer (compressible heat conducting layer) located on the one or more electrical resistors (par. 44).

As to claim 15, NAKAGAWA discloses further wherein:
each of the plurality of dissipating elements is intended for being located on a portion of the second side of the heating plate (figure 4); and
each of the plurality of dissipating elements is configured according to a longitudinal direction (figure 4, wherein the fins extend into and out of the page, and figure 3 which shows the longitudinal extension along the same direction as figure 4), 
wherein the set of dissipating elements determine a family of routes according to a broken straight path from the inlet port to the outlet port (figure 3, of which the dissipating elements are broken apart to enable crossing of flows among different paths when fluid flow from the inlet to the outlet, as described in par. 37 and 42).

Claim(s) 1, 6, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KOMINAMI (US 2016/0069588 A1 – published 10 March, 2016).
As to claim 1, KOMINAMI discloses a heating device (1) for use thereof in a vehicle and configured for heating a thermal fluid (par. 58), the heating device comprising:
a chassis (22A) comprising a separating plate (element 22A is shown as a plate; see figure 10 and par. 63);
an inlet port (15) for entry of the thermal fluid (par. 61);
an outlet port (16) for the exit of the thermal fluid wherein the inlet port is in fluid communication with the outlet port through a chamber (par. 61, 63, and 65) for the thermal fluid; and
at least one heating plate (22B) fixed to the chassis (par. 63) comprising on a first side a heat generation region (side of 22B which is joined to the PTC heaters, 18, as shown in figures 3, 5, and 6; par. 61), and on a second side (interior side of 22B), opposite the first side,
wherein the chamber for the thermal fluid is defined between the separating plate and the second side of the heating plate (see annotated figures 6 and 10 of KOMINAMI of which the fluid circulates interior to the plates 22A and 22B; par. 61 and 63),
wherein the heat generation region comprises at least one electrical resistor (PTC heater, 18, which includes electrodes),
wherein the heating device further comprises a plurality of dissipating elements (23; par. 63) with these dissipating elements being on the second side(interior side of 22B where thermal fluid circulates; figure 10; par. 63) and positioned in correspondence and in thermal communication with at least one part of the heat generation region (thermal communication through conduction through plate from contact with heat generation region on first side) and
wherein the plurality of dissipating elements are made of aluminum (par. 63).

As to claim 6, KOMINAMI further discloses wherein the plurality of dissipating elements with fins are configured by means of at least one corrugated folded sheet attached to the heating plate (par. 63).

As to claim 7, KOMINMAMI further discloses wherein the attachment between the plurality of dissipating elements are attached to the heating plate by means of brazing (par. 64).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over NAKAGAWA (EP 2562016 A1 – published in English on 27 February, 2013, and supplied on the IDS submitted on 8 July, 2020 by the Applicant).
As to claim 9, NAKAGAWA does not explicitly disclose wherein the substrate of the heating plate is made of stainless steel.
Applicant is advised "the selection of a known material based on its suitability for its intended use supported a prima facie obviousness", and that the selection of a material known within the heat exchange/heat transfer art is not inventive, as it would have been obvious to one having ordinary skill within the art to select the material based on known principles (e.g., thermal conductivity, thermal expansion, thermal cycling, compatibility with adjacent materials or fluids). This determination was denoted within the selection of a plastic material for the construction of a mechanical assembly resembling a common lipstick container except that the cosmetic body of sticklike form has a follower embedded in the lower end and is moved by turning a knob attached to the threaded stem disposed axially of and inside the cosmetic stick.  It was argued by the Appellant that, "applicant has had to select [plastic] for his particular purpose, even though it was cited by the Examiner that Anderson (US 2,506,984) showed a similar container molded from plastic.  The courts held that "mere selection of known plastic to make a container-dispenser of a type made of plastics prior to the invention, the selection of the plastics being on the basis of suitability for the intended use, would be entirely obvious.” Therefore, with regards to the present application, it would have been obvious for one having selected stainless steel material, as one having ordinary skill within the heat exchanger/heat transfer arts art knows to select the material based on thermal conductivity, thermal expansion, thermal cycling, and compatibility with adjacent materials or fluids.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA M HOPKINS whose telephone number is (571)272-8588. The examiner can normally be reached Monday-Thursday 6:30AM - 3:30PM EST, every other Friday 6:30AM-2:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNA M HOPKINS/Examiner, Art Unit 3763                                                                                                                                                                                                        5/20/2022